Citation Nr: 1733179	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973. 

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO decision.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record.

The Board remanded this case in July 2014 for a VA examination. Subsequently, the Board obtained a May 2016 expert medical opinion from the Veterans Health Administration (VHA). The Veteran was provided with a copy of the opinion and an opportunity to respond. In June 2016, he indicated that he had no further evidence to submit and that he would like the Board to immediately proceed with adjudication of his appeal.

In a September 2016 decision, the Board denied the claim of service connection for a back disability.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court or CAVC). In a March 2017 joint motion for remand (JMR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded. In a March 2017 Court order, the joint motion was granted, the Board's September 2016 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board. 

A review of the file reflects that the Veteran has also filed a notice of disagreement in February 2017 with regard to a January 2017 RO decision that determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a back disability. In a May 2017 letter to the RO, the Veteran's representative stated that since that the Board's September 2016 Board decision had been vacated by the March 2017 Court Order, it was no longer final, and stated that the Veteran's October 2016 petition to reopen the previously denied claim of service connection for a back disability was now moot. The representative stated that no further action was required on the October 2016 claim, apparently withdrawing the October 2016 claim. See 38 C.F.R. § 20.204(b)(3). However, the pending Court-remanded appeal was not withdrawn.

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning the issue of service connection for a right knee disability as shown in the electronic claims file. Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to the right knee will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the March 2017 JMR, the parties agreed that the May 2016 VHA opinion upon which the Board relied in its September 2016 denial of the instant claim is inadequate. In light of the March 2017 JMR and Court Order, the Board finds that remand is required for another VA medical opinion as to the etiology of the current back disability. 

The claims file includes a December 1981 VA outpatient treatment record showing that the Veteran complained of low back pain for five days. He reported that he had an old injury of the low back in 1976. The nursing assessment was low back pain. After an examination by the physician, the diagnosis was muscle spasm.

In the JMR, the parties noted that the May 2016 examiner found that the Veteran's back disability was less likely than not related to his in-service April 1972 injury, noting that his back was normal at the 1973 separation examination and that he injured his back after service in 1976. The parties stated that the 1976 injury was only mentioned in a 1981 treatment record as an "old injury of low back in 1976," and the record does not contain the actual 1976 treatment record and it is unclear whether the referenced 1976 injury was a new injury post-service or a continuation of the in-service injury. The parties agreed that on remand the examiner should opine whether the referenced 1976 injury was a stand-alone injury or whether this injury may have been an aggravation of the 1972 in-service injury. 

In the JMR, the parties stated that the examiner also failed to consider whether the Veteran's reports of ongoing back pain beginning in service were evidence of a chronic back condition, and instead focused on the lack of evidence in VA examinations conducted prior to 2009. The examiner did not clearly explain why the Veteran's in-service injury was not a chronic condition that was merely exacerbated at different times post-service. The examiner noted that the prior VA examinations are silent for back pain prior to March 2009 and that the Veteran did not report back pain during his post-service foot, knees, and varicose veins compensation and pension examinations, but none of these examinations pertain to his back condition and the examiner does not explain why he would have expected that the Veteran would report back pain at these examinations. While the examiner focused on VA examination reports, there are VA treatment records of degenerative disc disease and back pain that may undermine his finding that the medical records are silent for back complaints prior to 2009. The examiner's opinion also does not account for the Veteran's report of self-medication. The Veteran reported that he self-medicated and sought treatment only when his back condition was exacerbated, referencing his April 2014 hearing testimony describing the use of Tylenol for approximately 40 years. The parties agreed that on remand the examiner should consider whether VA treatment records noting degenerative joint disease and back pain prior to 2009 and the Veteran's reported long-standing use of self-medication to control back pain indicates a chronic back disability that originated in-service. 

The Board remands this case for a VA medical opinion that is responsive to the above questions, based on a review of the record, to include reports of prior VA examinations and treatment records.

The Court has held that a VA opinion report is adequate if it is based on correct facts and sufficiently informs the Board of the medical expert's judgment on a medical question and the "essential rationale" for the opinion. The report must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record. Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement). 

Relevant ongoing medical records must also be requested. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain copies of all additional medical records of any relevant VA or private treatment or evaluation of a back disability dated since the Veteran's separation from service that are not already on file.

In particular, attempt to obtain any medical records of treatment for a back injury in 1976. 

If any records are unavailable, the claims file must be documented as to this fact, and the Veteran must be notified.

2. After any additional medical records are associated with the file, obtain a VA medical opinion from a neurosurgeon or orthopedic surgeon as to whether the current back disability is related to service. The claims file, including this remand, must be made available to and reviewed by the examiner. If the examiner determines a new examination is needed to respond to the question posed, one should be scheduled.

The examiner is asked to respond to the following questions:

(a) Following review of the claims file, including the May 2016 VHA opinion, the examiner should provide an opinion as to whether the Veteran's current back disability is at least as likely as not (50 percent or greater probability) related to service. 

(b) The examiner should opine as to whether the 1976 post-service back injury referenced in a December 1981 VA outpatient treatment record was a stand-alone injury or whether this injury may have been an aggravation of the 1972 in-service injury. 

(c) The examiner should comment on whether or not the Veteran's in-service back injury was a chronic condition that was subsequently exacerbated at different times after service.

(d) The examiner should comment on whether VA treatment records noting degenerative joint disease and back pain prior to 2009 and the Veteran's reported long-standing use of self-medication to control back pain indicates a chronic back disability that originated in-service. 

A complete and detailed rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




